The Court held:
That where a defendant in ejectment sets up an outstanding title in a stranger, in which he claims no interest, it must at least be a present subsisting title; otherwise it will be presumed to have become extinguished. The deed of mortgage in this instance was recorded more than forty years before the commencement of the action, and no steps had been taken *30under it, and there have been repeated conveyances of the premises down to the time the plaintiff acquired his title to the same. It is a settled rule of law that a mortgage, after the lapse of twenty years, without explanatory circumstances, will be presumed to have been satisfied; and the court will apply this rule without the aid of a jury. It is not necessary in such a case to show a formal release, for the presumption is that the mortgage is no longer a subsisting lien, and cannot therefore be used in ejectment for the purpose of destroying the plaintiff’s right of action.
Judgment below is affirmed.